Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted September 6, 2022, wherein claims 20 and 23-25 are amended.  This application is a national stage application of PCT/AU2017/051102, filed October 12, 2016, which claims benefit of provisional application 62/407109, filed October 12, 2016.
Claims 20-39 are pending in this application.
Claims 28-39 are withdrawn from consideration for being directed to a non-elected invention.
Claims 20-27 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted September 6, 2022, with respect to the rejection of claims 20-26 under 35 USC 112(b) for indefinitely defining the linking groups L, L1, and L2, has been fully considered and found to be persuasive to remove the rejection as these groups have been redefined in terns of a number of specific, definite chemical groups.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted September 6, 2022, with respect to the rejection of claim 27 under 35 USC 112(d) for failing to include the limitations of base claim 20, has been fully considered and found to be persuasive to remove the rejection as claim 20 has been amended to clearly allow for the structures described in dependent claim 27.  Therefore the rejection is withdrawn.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kett et al. (PCT international publication WO2010/037179, Reference of record in previous action) in view of Yao et al. (Reference of record in previous action)
	Independent claim 20 and dependent claim 26 are directed to a conjugate of formula (I) comprising, at a minimum, two sulfated saccharides X1 and X2 connected by a linking group.  Dependent claims 21 and 22 further define the identity of the saccharide groups in formula (I).  Dependent claims 23-25 further define the identity of the linker.  Dependent claim 27 is directed to a conjugate having one of five specific structures.
	Kett et al. discloses an anionic conjugate of two or more glycosylated bacterial metabolites connected by a linking group. (p. 2 lines 10-19) Glycosylated bacterial metabolites can include acarbose. (p. 4 line 24, p. 10 top of page) A wide number of linking groups can be used to link the anionic bacterial metabolites including alkyl and alkylheteroaryl. (p. 21 lines 1-17) Anionic charge is imparted to the glycosylated metabolites by attachment of anionic groups including sulfate. (p. 40 lines 4-12) Specific sulfated acarbose conjugates are described that include sulfated saccharide groups falling within the scope of variables X1 and X2 in independent claim 20 and dependent claims 21, 22, and 27. (p. 84 structure IE, p. 85 structures 1F-1I) Sulfated acarbose linked by triazole-containing linkers are also disclosed. (p. 101 structure 1AM1, p. 1-2 structure 1AN1) Kanamycin tetramers are also disclosed corresponding to embodiments wherein n=1. (p. 150 structure 226FF) Kett et al. does not specifically disclose conjugates wherein the linker has a structure as recited in the present claims.
	Yao et al. discloses various linkers for conjugating glycosyl compounds. (p. 8182 fig. 1, p. 8183 scheme 3) These linkers include embodiments falling within the structures of L, L1, and L2 in the present claims, for example 8d, 8f, and 8g in scheme 3.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use one of the linkers described by Yao et al. to link the divalent conjugates described by Kett et al.  One of ordinary skill in the art would have considered these linkers to be usable in the conjugates described by Kett et al. because Kett et al. generally describes conjugates using a wide variety of linkers, and furthermore discloses specific embodiments using triazole containing linkers.  While Yao et al. discloses conjugates of C-glycoside compounds, one of ordinary skill in the art would have reasonably expected success in making similar conjugates using O-glycoside compounds as well.
	Therefore the invention taken as a whole is prima facie obvious.

Claims 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kett et al. (PCT international publication WO2010/037179, Reference of record in previous action) in view of André et al. (Reference of record in previous action)
	Independent claim 20 and dependent claim 26 are directed to a conjugate of formula (I) comprising, at a minimum, two sulfated saccharides X1 and X2 connected by a linking group.  Dependent claims 21 and 22 further define the identity of the saccharide groups in formula (I).  Dependent claims 23-25 further define the identity of the linker.
	Kett et al. discloses an anionic conjugate of two or more glycosylated bacterial metabolites connected by a linking group. (p. 2 lines 10-19) Glycosylated bacterial metabolites can include acarbose. (p. 4 line 24, p. 10 top of page) A wide number of linking groups can be used to link the anionic bacterial metabolites including alkyl and alkylheteroaryl. (p. 21 lines 1-17) Anionic charge is imparted to the glycosylated metabolites by attachment of anionic groups including sulfate. (p. 40 lines 4-12) Specific sulfated acarbose conjugates are described that include sulfated saccharide groups falling within the scope of variables X1 and X2 in independent claim 20 and dependent claims 21, 22, and 27. (p. 84 structure IE, p. 85 structures 1F-1I) Sulfated acarbose linked by triazole-containing linkers are also disclosed. (p. 101 structure 1AM1, p. 1-2 structure 1AN1) Kanamycin tetramers are also disclosed corresponding to embodiments wherein n=1. (p. 150 structure 226FF) Kett et al. does not specifically disclose conjugates wherein the linker has a structure as recited in the present claims.
	André et al. discloses synthetic glycoconjugates including a bivalent conjugate having a linker falling within the scope of L, L1, and L2 in the present claims. (p. 4355 scheme 1 compound 5)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use one of the linkers described by André et al. to link the divalent conjugates described by Kett et al.  One of ordinary skill in the art would have considered these linkers to be usable in the conjugates described by Kett et al. because Kett et al. generally describes conjugates using a wide variety of linkers, and furthermore discloses specific embodiments using triazole containing linkers.  As a result, one of ordinary skill in the art would have looked to any existing linkers comprising triazole groups for use in the generic structure recited by Kett et al., and expected success in making Kett’s conjugates using these linkers.
	Therefore the invention taken as a whole is prima facie obvious.

Claims 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kett et al. (PCT international publication WO2010/037179, Reference of record in previous action) in view of Alix et al. (Reference of record in previous action)
	Independent claim 20 and dependent claim 26 are directed to a conjugate of formula (I) comprising, at a minimum, two sulfated saccharides X1 and X2 connected by a linking group.  Dependent claims 21 and 22 further define the identity of the saccharide groups in formula (I).  Dependent claims 23-25 further define the identity of the linker. 
	Kett et al. discloses an anionic conjugate of two or more glycosylated bacterial metabolites connected by a linking group. (p. 2 lines 10-19) Glycosylated bacterial metabolites can include acarbose. (p. 4 line 24, p. 10 top of page) A wide number of linking groups can be used to link the anionic bacterial metabolites including alkyl and alkylheteroaryl. (p. 21 lines 1-17) Anionic charge is imparted to the glycosylated metabolites by attachment of anionic groups including sulfate. (p. 40 lines 4-12) Specific sulfated acarbose conjugates are described that include sulfated saccharide groups falling within the scope of variables X1 and X2 in independent claim 20 and dependent claims 21, 22, and 27. (p. 84 structure IE, p. 85 structures 1F-1I) Sulfated acarbose linked by triazole-containing linkers are also disclosed. (p. 101 structure 1AM1, p. 1-2 structure 1AN1) Kanamycin tetramers are also disclosed corresponding to embodiments wherein n=1. (p. 150 structure 226FF) Kett et al. does not specifically disclose conjugates wherein the linker has a structure as recited in the present claims.
	Alix et al. discloses synthetic glycoconjugates including a bivalent conjugate having a linker falling within the scope of L, L1, and L2 in the present claims. (p. 8925 table 4 compounds 3-4)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use one of the linkers described by Alix et al. to link the divalent conjugates described by Kett et al.  One of ordinary skill in the art would have considered these linkers to be usable in the conjugates described by Kett et al. because Kett et al. generally describes conjugates using a wide variety of linkers, and furthermore discloses specific embodiments using triazole containing linkers.  As a result, one of ordinary skill in the art would have looked to any existing linkers comprising triazole groups for use in the generic structure recited by Kett et al., and expected success in making Kett’s conjugates using these linkers.
	Therefore the invention taken as a whole is prima facie obvious.

Response to Arguments
Applicant’s arguments, submitted September 6, 2022, with respect to the above grounds of rejection, have been fully considered and not found to be persuasive to remove the rejections.  Applicant argues that they have found that both sulfated sugar-like structures and the specific recited triazole linkers recited in the claims are important for protein binding, namely with the sulfated sugars providing electrostatic interactions and the linker providing hydrophobic interactions.  Applicant further states that the sulfate groups and triazole groups need to be positioned properly so that they interact favorably with the surface of the target protein.  This amounts to an argument that the use of specific linkers is critical to the claimed invention, and therefore not prima facie obvious over a generic disclosure of large numbers of linkers in the prior art.
For all of the presently pending rejections, the primary reference Kett et al., which shares the same applicant as the present invention, discloses the general concept of linking together two or more anionic sugar derivatives with a linker to produce a glycosaminoglycan (GAG) mimetic.  The disclosure of Kett is generic to a wide variety of glycosylated bacterial metabolites, although as described in the rejections, both acarbose and kanamycin are specifically used as sugar moieties in the examples, for example compound 1E on p. 84 or 1AM1 on p. 101 which are bivalent conjugates of two acarbose  molecules.  Kett et al. describes the length and flexibility of the linker as potentially being result-effective variables that affect the positioning of the anionic moieties. (p. 23 lines 6-30) However this disclosure additionally states that the linking moieties themselves do not directly interact with the target protein.  Looking at the present disclosure, p. 21 paragraph 75 of the specification as originally filed also states that for the conjugates of the present invention, the linking groups preferably do not interact with the protein and function only as a framework for orienting the anionic sugars.  In fact this paragraph of the present disclosure appears to have been taken word-for-word from the disclosure of Kett et al.  Nothing in the present application is seen to establish that it has been discovered that there exists some newly discovered interaction between a triazolyl-containing linker and hydrophobic regions of a protein that would somehow render the specific chemical details such as the presence of a triazole group in the claimed linkers critical.
It is true that figures 8-11 in the present application show that for specific conjugates tested, small differences in the linker can cause significant effects on the inhibitory activity of these molecules against binding of IL-4, IL-5, and IL-13 to heparin.  However, comparing the actual compounds tested against one another, for example di-acarbose derivatives 89-94, these compounds all contain vary similar triazole-containing linkers connected by alkylene or oligo(ethylene glycol) groups that differ in length and perhaps hydrophilicity.  These results do not establish that there are any factors at work beyond the recognized effects of linker length, flexibility, and solubility commented on by Kett.  In view of the fact that the specifically claimed compounds recited in claim 27 are tested in these examples and appear to be superior to other compounds having similar structures, these data provide sufficient evidence of secondary considerations to overcome the prima facie case of obviousness for claim 27.  However, since the tested species are not commensurate in scope with the full range of the other claims, the finding of obviousness for the more general scope of claims 20-26 is maintained and made FINAL.

Conclusion
Claims 20-26 are rejected.  Claim 27 is objected to for depending from a rejected base claim but would be allowable if rewritten in independent form incorporating all the limitations of the rejected base claim and any intervening claims.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	9/28/2022